Citation Nr: 0630723	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  00-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
retinal hemorrhage with vision loss.

2.  Entitlement to an initial compensable rating for 
lumbosacral strain.

3.  Entitlement to an effective date earlier than August 25, 
2005, for the grant of service connection for sciatica 
associated with lumbosacral strain.

4.  Entitlement to an effective date earlier than August 25, 
2005, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to September 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Board initially considered the veteran's 
appeal in September 2003 and remanded the issues on appeal at 
that time for further development.  In a November 2005 
rating, service connection was granted for sciatica, tinnitus 
and chronic serous otitis media and the veteran expressed his 
satisfaction with the ratings for the disabilities.  Thus, 
the grant of service connection for otitis media satisfies 
the veteran's appeal with respect to that issue and it is no 
longer before the Board for appellate consideration.

The issues of entitlement to earlier effective dates are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has scarring of the retina in the right eye 
with a visual field defect.

3.  The veteran has lumbosacral strain with characteristic 
pain on motion as well as chronic sciatica of the right lower 
extremity.

CONCLUSIONS OF LAW

1.  Criteria for a 10 percent rating for a retinal hemorrhage 
of the right eye with loss of vision have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.83a, 
Diagnostic Code 6011 (2006).

2.  Criteria for a 10 percent rating for lumbosacral strain 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2003, October 2004, January 2006, 
and February 2006, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board specifically finds, however, that 
the veteran is not prejudiced as his claims are for 
entitlement to higher initial ratings and he was given 
specific notice with respect to those elements of a service-
connection claim pertinent to his current claims.  Thus, the 
lack of notice of additional benefits that stem from the 
grant of service connection cannot prejudice him.  
Furthermore, the RO will have the opportunity to cure any 
notice defects with respect to the downstream issue of 
effective dates when it implements the grant of benefits 
based on this decision.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he elected 
not to do so.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that his disabilities are more severe 
than rated.  Specifically,  he asserts that he has had low 
back pain with radiating numbness into his right leg since he 
submitted his application for VA compensation in January 
1998.  The veteran also asserts that he has a large blind 
spot in his field of vision of the right eye.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Right Eye

The veteran's right eye disability has been evaluated using 
criteria of 38 C.F.R. § 4.83a, Diagnostic Codes 6011 and 
6079, as there is no diagnostic code that sets forth 
criteria for assigning disability evaluations for the exact 
disability experienced by the veteran.  The Board notes that 
when an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.  

Diagnostic Code 6011 allows for the assignment of a 10 
percent rating when there is localized scarring, atrophy or 
irregularities of the retina, either unilaterally or 
bilaterally, which cause enlarged or diminished images.  
Diagnostic Code 6079 allows for the assignment of a 10 
percent rating when vision in one eye is 20/40 and vision in 
the other eye is 20/50.  A 0 percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31.

The veteran's service medical records clearly show that he 
experienced a blunt-force trauma to the right eye that 
resulted in a fixed deficit in the visual field.  Upon VA 
examination in August 2005, the examiner reviewed the claims 
folder and identified the records showing the fixed deficit.  
In a specialized VA examination performed in January 2006, 
the examiner noted that the veteran had a permanent retinal 
scar creating an enlarged blind spot.  The veteran 
maintained vision in the right eye of 20/30-1 and in the 
left eye of 20/40.  The examiner rendered a diagnostic 
assessment of chorioretinal scar of the right eye with 
visual field defect.

Given the evidence as outlined above, the Board finds that a 
compensable rating cannot be assigned based on measured loss 
of vision as the veteran maintains well above the threshold 
level of visual acuity necessary to meet criteria for 
assignment of a 10 percent rating.  A 10 percent rating may 
be assigned, however, for the retinal scarring with a 
permanent irregularity in the field of vision under 
Diagnostic Code 6011 as the medical evidence shows that the 
retinal scarring has caused diminished images in the "blind 
spot."  The evidence supports the assignment of this 10 
percent rating, but absent much more severe loss of vision, a 
rating higher than 10 percent must be denied.

Lumbosacral Strain

The veteran's lumbosacral strain was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, in 1999.  At that 
time, Diagnostic Code 5295 allowed for the assignment of a 40 
percent evaluation for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation was assigned when there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion.  A 10 percent 
evaluation was assigned when the evidence showed lumbosacral 
strain with characteristic pain on motion and a 
noncompensable evaluation was assigned when there were only 
slight subjective symptoms.

During the course of this appeal, all rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51. 454 
(August 27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004).  The amendment changed the 
diagnostic code numbers used for all spine disabilities and 
instituted the use of a general rating formula for diseases 
and injuries of the spine for the new Diagnostic Codes 5235 
to 5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
as outlined above under the discussion of Diagnostic Code 
5293 (Intervertebral Disc Syndrome is redesignated as 
Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

The Board points out at this juncture that VA's General 
Counsel has held that, where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); See, too, 38 C.F.R. § 3.114.  

The evidence of record clearly shows that the veteran 
strained his low back during service and was determined to 
have lumbosacral strain.  He submitted an application for VA 
compensation promptly upon discharge and underwent VA 
examination in April 1998.  The veteran complained of low 
back pain, increasing with certain activities, and occasional 
right sciatic pain.  He had a full range of motion with no 
irregularities found upon neurologic evaluation and a 
diagnosis of low back pain, rule out disc, was rendered.  
Unfortunately, there does not appear to be any follow-up 
examination to rule out disc problems and/or confirm a 
diagnosis of irregularities of the sciatic nerve.

The veteran does not participate in treatment for his low 
back pain and takes no medication for his pain and/or 
radiating numbness into his buttock and right leg.  He 
asserts that he limits some activities and works through his 
pain.  The veteran maintains full-time employment and has not 
provided any information with respect to missing work due to 
back pain.

The veteran underwent a second VA examination in August 2005 
and again related having low back pain with activities and 
burning pain into his buttock and right leg; he had no 
complaints of limited motion or significant limitation of 
activities.  There was no tenderness to palpation of the 
spine, but there was pain radiating through the right buttock 
to the foot along the sciatic nerve distribution.  The 
veteran had a normal gait and full range of motion in the 
thoracolumbar spine; he did not have any muscle spasm or 
evidence of muscle weakness.  The examiner diagnosed chronic 
sciatica of the right lower extremity.

Given the evidence as outlined above, the Board finds that 
the rating criteria in effect at the time the veteran filed 
his application is more favorable to him than the current 
criteria.  Specifically, the veteran may be rated based on 
his having lumbosacral strain with characteristic complaints 
of pain on motion under the old rating criteria, but can only 
be rated on his limitation of motion (or lack thereof) and/or 
other abnormal objective findings under the current rating 
criteria.  Thus, based on the findings of only radiating pain 
into the right lower extremity, a compensable rating may not 
be assigned under the current rating criteria even when the 
veteran's complaints of pain are considered in conjunction 
with the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

It is important to point out that the defined and 
consistently applied policy of VA is to administer the law 
under a broad interpretation, consistent with the facts shown 
in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The Board finds that there are only minimal findings of 
lumbosacral strain with characteristic pain.  When resolving 
all reasonable doubt in favor of the veteran, however, the 
Board finds that the veteran's occasional complaints of low 
back pain with motion are sufficient to meet the rating 
criteria under Diagnostic Code 5295 for the assignment of a 
10 percent rating.  A higher rating may not be assigned using 
this diagnostic code because there is no evidence of muscle 
spasm or loss of lateral spine motion.  

The Board points out that the veteran has also been awarded a 
10 percent rating for sciatica of the right lower extremity 
and that this aspect of the veteran's low back disability 
appears to have been present for the entire period in 
question.  This additional rating is taken into consideration 
when determining the appropriate rating for the veteran's 
back disability as a whole.  The rating schedule specifically 
reflects that all disabilities, including those arising from 
a single entity, are to be rated separately.  See 38 C.F.R. § 
4.25.  One exception to this general rule is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board finds that the veteran's low back pain with motion 
and the radiating pain into his buttock and right leg are 
separate disabilities for which separate ratings are 
appropriate.  The evidence shows that the veteran meets 
criteria for assignment of a 10 percent rating for sciatica 
in addition to the grant of a 10 percent rating for low back 
pain.  Thus, the Board's grant of a 10 percent rating under 
Diagnostic Code 5295 is not pyramiding.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected impairments have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.  There is 
no evidence to support the assignment of staged ratings and 
no evidence to support the assignment of higher ratings on an 
extra-schedular basis.


ORDER

A 10 percent rating for right eye retinal hemorrhage with 
vision loss is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A 10 percent rating for lumbosacral strain is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The veteran was awarded service connection for sciatica of 
the right leg and tinnitus based on his original application 
for VA compensation submitted in January 1998.  The RO, 
however, assigned effective dates for the grants of August 
25, 2005, the date of a VA examination.  The veteran contends 
that his disabilities did not start the day of the 
examination and the effective date should be the date of his 
original application.  

The Board cannot review these new issues raised by the filing 
of a notice of disagreement in February 2006 because an 
appeal has not yet been perfected.  As such, the Board 
remands the issues of entitlement to earlier effective dates 
so that the RO may review the evidence and issue a statement 
of the case if the benefits sought cannot be granted.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, this matter is remanded for the following action:

Consider the veteran's notice of 
disagreement with respect to the issues 
of entitlement to effective dates earlier 
than August 2005 for the award of service 
connection for sciatica and tinnitus.  If 
the benefits sought cannot be granted, 
issue a statement of the case and advise 
the veteran of all time limits to perfect 
his appeal.  This matter will not be 
returned to the Board for further 
appellate consideration unless the issues 
are perfected by the filing of a 
substantive appeal pursuant to 38 C.F.R. 
§ 20.202.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


